ITEMID: 001-23562
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: AALTO v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Elvi Aalto, is a Finish national, who was born in 1935 and lives in Helsingfors, Finland. She is represented before the Court by Mr Pietikäinen, who lives in Johanneshov. The respondent Government are represented by their Agent Mrs Inger Kalmerborn, Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant worked full-time as a cleaning assistant from 1979 until 1993 when she had to stop due to pain in her neck, shoulders, right arm, knee joints, wrists and finger joints. In March 1995 she was granted a disability pension. Alleging that her disability was the result of harmful effects in her work the applicant claimed compensation (livränta). In this respect she and her counsel attended a meeting with the Social Insurance Office (Försäkringskassan) of the County of Stockholm. Apparently, the applicant’s request that her husband be heard as a witness was refused. An opinion of 29 April 1996 from one doctor, and an opinion of 6 June 1996 from another doctor, attached to the Social Insurance Office in order to assist with medical matters (förtroendeläkare; “insurance doctor”), were submitted. They both found that the permanent reduction of the applicant’s working capacity was not as such a result of a “harmful effect”, rather her suffering emanated from many years of hard work and her developed age.
On 25 September 1996 the Social Insurance Office refused the applicant’s claim for compensation.
On appeal to the County Administrative Court in Stockholm (Länsrätten i Stockholm), the applicant requested that an oral hearing be held since, alleging that it was impossible for her to obtain a detailed opinion from a doctor in Sweden, her counsel wanted to submit oral arguments on her case.
By decision of 13 November 1996 the court stated as follows:
”The proceedings before the court are written. According to Section 9 of the Administrative Court Procedure Act (förvaltningsprocesslagen) the proceedings before the administrative courts may include an oral hearing with regard to a particular issue when there is reason to assume that holding a hearing would be to the advantage of the proceedings or further the speedy determination of the case. An oral hearing shall take place at the request of an individual party to the case if such a hearing is necessary and there are no particular reasons against holding a hearing.
Having regard to the nature of the case and the evidence submitted, the court finds an oral hearing unnecessary
The court invites [the applicant] to submit no later that 16 December 1996 her final observations in the case. If no documents are submitted, the case will be determined on the basis of the available material”.
The applicant made further submissions in the case. Also, she reiterated her request for an oral hearing, stating that she questioned the professional competence of the insurance doctor, and asserted that, without an oral hearing, her case would be adjudicated in an incompetent, unlawful and partial manner. She did not invoke any witnesses or other oral evidence.
On 14 October 1997 the County Administrative Court refused an oral hearing and delivered its judgment confirming the Social Insurance Office’s decision in the light of the material submitted, including the statements from the said two doctors. As regards the question of an oral hearing, the court held as far as relevant:
“Both [the applicant] and her representative were present at the meeting, after which the Social Insurance Office made their decision in the case. Moreover, she has described thoroughly in writing her place of work and the tasks assigned to her. In these circumstances, the court finds that the case has been clarified to the extent required. Therefore, an oral hearing is unnecessary.”
The applicant requested leave to appeal and an oral hearing in the leaveto-appeal proceedings. In support of the latter she stated that she wanted to hear the insurance doctor as a witness, in order that he confirm his written opinion under oath, so that he would bear some responsibility for his statements, which in the applicant’s view lacked relevance.
By decision of 29 April 1999 the Administrative Court of Appeal (Kammarrätten i Stockholm) refused an oral hearing, and gave at the same time the applicant an opportunity to submit within two weeks further observations she might wish to invoke regarding the leave-to-appeal issue. The applicant, reiterating her request for an oral hearing, stated that neither the Administrative Court of Appeal, nor the insurance doctor was adequately qualified.
By decision of 18 June 1999 the Administrative Court of Appeal refused to grant the applicant leave to appeal against the County Administrative Court’s judgment of 14 October 1997. In her appeal to the Supreme Administrative Court the applicant stated that she considered the facts of the case to be clear due to her written observations and the fact that she had been present at the meeting with the Social Insurance Office. Nevertheless, her counsel wished to make oral submission on the appeal before the Administrative Court of Appeal.
On 7 February 2000 the Supreme Administrative Court (Regeringsrätten) refused leave to appeal against the decision of 18 June 1999.
All gainfully employed persons working in Sweden are insured against industrial injuries in accordance with the Act on Industrial Injury Insurance (lagen om arbetsskadeförsäkring, 1976:380; hereinafter “the 1976 Act”). The term industrial injury refers mainly to injuries that result from accidents or other harmful effects at a person’s place of work.
Pursuant to chapter 8, Section 1 of the 1976 Act, an industrial injury shall immediately be reported to the employer, who shall report it to the Social Insurance Office. The office shall obtain a medical opinion concerning the injury. A physician shall be attached to the office in order to assist it in medical matters (the insurance doctor). The assessment of whether an injury qualifies as an industrial injury, as well as the degree of reduction of a person’s ability to engage in gainful employment, shall be made on the basis of the available medical opinions, the insurance doctor’s assessment of those opinions and any other information pertaining to the matter.
For an injury to be qualified as an industrial injury a causal link must be established between the accident or the harmful effect in the workplace and the insured persons’ health problems. What is meant by “harmful effect“ is the influence of a factor that is very likely to cause an injury or illness such as that incurred by the insured person. At the relevant time, the question whether a particular injury or illness incurred by the insured person was to be regarded as an industrial injury was subject to the following special rule of evidence. If the insured person had suffered an accident or had been subjected to some other harmful effect at work, his or her medical problems were presumed to have been caused by the accident or the harmful effect if there were substantial grounds in support of such a conclusion (chapter 2, Section 2 of the 1976 Act in its wording from 1 January 1993 until 30 June 2002).
The procedure in the administrative courts is governed by the provisions of the Administrative Court Procedure Act (förvaltningsprocesslagen, lag 1971:291 - hereinafter “the 1971 Act”). Section 9 provides:
“The proceedings are in writing.
An oral hearing may be held in regard to a certain issue, when there is reason to assume that that would be to the benefit of the proceedings or the speedy determination of the case.
In the Administrative Court of Appeal and the County Administrative Court an oral hearing shall be held if requested by an individual party to the proceedings, and if it is not unnecessary and there are no particular reasons against holding a hearing.”
The possibility for an individual party to obtain an oral hearing on request under those circumstances is not available in the proceedings before the Supreme Administrative Court.
According to the preparatory documents to the 1971 Act, an oral hearing can be a valuable complement to the written proceedings and may benefit the examination of a case in two situations in particular: firstly, when it is necessary to hear a witness, an expert or a party or when it is difficult for a party to present the case in writing and, secondly, when different positions in the case need to be sorted out in order to eliminate unnecessary or pointless issues of dispute. In the latter case, the oral hearing takes on a preparatory character. It was stressed, however, that an oral hearing should not to be seen as an alternative to the written procedure but as a complement to it (see Government Bill 1971:30, p. 535).
It was further stated, in respect of the third paragraph of Section 9, that a party’s request for an oral hearing should be given great consideration. However, such a request should not have a decisive influence on the matter, as the question whether an oral hearing is necessary is to be determined primarily on the basis of the available information in the case. Still, other circumstances may be of relevance, for instance the importance for the party of the matter at stake or the possibility that an oral hearing could enhance the party’s understanding of a future decision in the case. Nevertheless, if the case is of a trivial character or the costs of an oral hearing would be disproportionate to the values at stake in the case, there could be reason not to hold an oral hearing (p. 537).
